Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance 
2.	Claims 1-16 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
Regarding independent claims 1 and 9, prior art of record fails to teach or render obvious, the method/base station comprising “in case that the unlicensed frequency band channel is idle for the first channel sensing interval, transmitting the discovery signal not including the PDSCH on a first period and in case that it is determined to transmit the PDSCH, identifying whether the unlicensed frequency band channel is idle for a second channel sensing interval and in case that the unlicensed frequency band channel is idle for the second channel sensing interval, transmitting the PDSCH on a second period, wherein a duration of the first channel sensing interval is equal to or shorter than a duration of the second channel sensing interval”, in combination with all other limitations as recited in independent claims 1 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477       
8/29/2022                                                                                                                                                                                      

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477